Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
Applicant's election with traverse of SEQ ID NO:62 in the reply filed on 05/10/2022 is acknowledged.  The traversal is on the ground(s) that it would not be burdensome to search all the sequences.  This is not found persuasive because both the size and number of sequence databases required for each sequence search has grown exponentially over time and has increased the search burden on nucleic acid and amino acid sequences.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-20 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b), as failing to set forth the subject matter which the inventor or a joint inventor, regards as the invention. Claim 19 recites the limitation "said nucleic acid molecule" in claim 17.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 does not recite a nucleic acid molecule, nor do the claims from which it depends, namely claims 3 and 1.  Correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-14, 17 and 19 are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because The plants do not require any specified changes whatsoever, nor do the plants require retaining the constructs introduced into the cell such that the claims read on plants and seeds and cells which would be indistinguishable from naturally occurring variation present in nature.  Accordingly, the claims are drawn to products of nature.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) and 35 U.S.C. 102(a)(1) as being anticipated by Wise et al (US Patent 5981833, published 11/09/1999).
The claims are drawn to plants, seeds and cells comprising any mutation or alteration introduced into any genome wherein the cell is a plant cell or eukaryotic cell (see above).
Wise et a teach introducing a mutated gene into a plant cell, including the plants, cells and seeds therefrom (see claims 1, 8-9, and 12-14).
The breadth of the claims is such that one of skill in the art would not be able to determine if the mutated plants and plant cells and seeds taught by Wise et al were arrived at by using the instantly claimed method or not.  Accordingly, their invention meets the limitations of the claims as currently written.
Claims 1-12, 15, 16, 18 and 20 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663